Citation Nr: 0513763	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1947 to December 1949, and from October 1950 to June 
1952.  This matter initially came before the Board of 
Veterans' Appeals (Board) from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In November 2002 the Board found that 
new and material evidence had been received, reopened the 
claim, and undertook further development of the claim under 
authority then in effect.  In September 2003 the case was 
remanded to afford the RO the initial opportunity to review 
the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met. 

The veteran's claim seeking service connection for a low back 
disorder has been denied essentially based on a finding that 
the condition pre-existed service and was not aggravated 
therein.  

Service medical records show that the veteran was treated for 
complaints of back pain on several occasions.  Postservice VA 
medical records include findings of degenerative arthritis 
with disc space narrowing at L4-5 and L5-S1 (January 1997 VA 
X-ray report) and a diagnosis of spondylosis (June 1997 VA 
progress note). 

A June 2001 letter from a private physician indicates that 
the veteran had been his patient since 1992, and that it was 
his medical opinion that the veteran's arthritis of the 
back/spondylolysis was aggravated by his time in military 
service.  The physician informed VA in July 2003 that he did 
not base his opinion on "any objective data or medical 
record."  

On April 2004 VA orthopedic examination, the examiner opined 
that it was not as likely as not that the veteran's lumbar 
spine disorder either began or increased in severity service.  
The examiner noted that spondylosis of the lumbar spine was 
diagnosed in Tyler, Texas in April 1951, which would have 
been during a "brake" [sic] between the veteran's two 
periods of service.  (Notably, the examination was by a nurse 
practitioner, and was "[a]pproved by" another person.  It 
is not clear whether the person who approved the report was 
an "orthopedic specialist," as had been requested.)  This 
opinion appears to have been premised on two erroneous facts.  
First, the veteran was in fact on active duty on April 1951.  
Second, the October 1953 medical certificate cited by the 
April 2004 examiner as showing a diagnosis of spondylosis in 
1951 (which would have been during the second period of 
service), actually an April 1941 visit (preservice).  Because 
the April 2004 medical opinion was premised on erroneous 
facts, it may not be relied on; another examination/opinion 
is necessary.  

Accordingly, this case is again REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an examination by an orthopedist, who 
should review the veteran's claims file 
and, based on such review and examination 
of the veteran opine as to the following:

(a)  The proper diagnosis(es) for the 
veteran's lumbar spine disorder(s);

(b)  Whether it is at least as likely as 
not that any current low back disorder(s) 
began, or increased in severity, during 
service.  The examiner should explain the 
rationale for all opinions given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


